Exhibit 10.26

      (MCAFEE LOGO) [d75827d7582700.gif]   (INTEL LOGO) [d75827d7582702.gif]

August 18, 2010
To: Todd Gebhart
McAfee, Inc. Special Bonus Program
We are pleased to provide you with the potential to earn certain bonus
opportunities under the McAfee, Inc. Special Bonus Program, which is an
incentive and retention program for selected McAfee leaders. We are offering you
the opportunity to earn the bonuses described in this letter agreement because
we recognize that you are critical to the success of McAfee’s future business
operations and you have the potential to make a significant impact on McAfee’s
future growth.
1. Time-Based Retention Bonuses:
     A. First Retention Bonus. If you are an active employee (including on a
statutory or approved leave of absence) of Intel Corporation or any of its
subsidiaries (“the Intel group”) on July 31, 2012 (the “First Retention Date”),
you will receive a retention bonus in the amount of US$175,000 (the “First
Retention Bonus”). If your employment is terminated without “cause” prior to the
First Retention Date, you will be entitled to receive a pro-rated amount of your
First Retention Bonus, subject to your compliance with Section 1(C) below. The
pro-rated amount will be determined by multiplying your First Retention Bonus
amount by a fraction with the numerator equal to the number of days that have
elapsed since the closing of Intel’s purchase of McAfee by merger of McAfee with
a subsidiary of Intel (the “Closing”) and the denominator equal to the number of
days between, and inclusive of, the Closing and July 31, 2012. If your
employment is terminated for “cause” or you voluntarily terminate your
employment prior to the First Retention Date, you will not receive any portion
of the First Retention Bonus, even if you are rehired.
     For the purpose of this letter, “cause” shall have the meaning of such term
as currently set forth in the Change of Control Retention Plan previously
adopted by McAfee effective as of December 18, 2008 and renewed in February 2010
(the “Plan”).
     B. Second Retention Bonus. In addition, if you are an active employee
(including on a statutory or approved leave of absence) of the Intel group on
July 31, 2013 (the “Second Retention Date”), you will receive a second retention
bonus in the amount of US$175,000 (the “Second Retention Bonus”). If your
employment is terminated without “cause” after the First Retention Date and
prior to the Second Retention Date, you will be entitled to receive a pro-rated

 



--------------------------------------------------------------------------------



 



amount of your Second Retention Bonus. The pro-rated amount will be determined
by multiplying your Second Retention Bonus amount by a fraction with the
numerator equal to the number of days that have elapsed since the First
Retention Date and the denominator equal to 365. If your employment is
terminated for “cause” or you voluntarily terminate your employment prior to the
Second Retention Date, you will not receive any portion of the Second Retention
Bonus, even if you are rehired.
     C. Release. If your employment is terminated without “cause” prior to the
First Retention Date or the Second Retention Date, as applicable, payment of the
pro-rated portion of the First Retention Bonus or the Second Retention Bonus, as
determined above, shall be subject to you signing and not revoking the release
of claims attached as Exhibit B to the Plan (the “Release”) and provided that
such Release is effective within sixty (60) days following your termination of
employment. Payment of the pro-rated portion of the First Retention Bonus or the
Second Retention Bonus, as applicable, shall be made within seven (7) calendar
days after the effective date of the Release. In the event the termination
occurs at a time during the calendar year where it would be possible for the
Release to become effective in the calendar year following the calendar year in
which your termination occurs, any portion of the First Retention Bonus or the
Second Retention Bonus, as applicable, that would be considered Deferred
Compensation Separation Benefits (as defined in Section 5 of the Plan) will be
paid on the first payroll date to occur during the calendar year following the
calendar year in which such termination occurs, or such later time as required
by Section 5 of the Plan.
2. Performance Incentive Bonuses:
     A. First Incentive Bonus. In addition, if you are an active employee
(including on a statutory or approved leave of absence) of the Intel group on
December 31, 2011 (the “First Incentive Date”), you will be eligible to receive
an incentive bonus, the maximum amount of which will be US$262,500 (the “First
Incentive Bonus”). The actual amount of the First Incentive Bonus paid shall be
based on the extent to which the performance metrics set forth on Exhibit A,
attached hereto, have been achieved for the 2011 calendar year, as determined by
the Senior Vice President and General Manager of the Software and Services Group
of Intel, in his or her sole discretion. Notwithstanding the foregoing, if your
employment is terminated without “cause” prior to the First Incentive Date, you
will be entitled to receive a pro-rated amount of the First Incentive Bonus,
provided that you timely execute and do not revoke a Release in accordance with
Section 2(C) below. The pro-rated amount will be determined by multiplying
(i) the product of the First Incentive Bonus amount and a fraction with the
numerator equal to the number of days that have elapsed since January 1, 2011,
and the denominator equal to 365 by (ii) the extent to which the performance
metrics set forth on Exhibit A, attached hereto, are achieved for the 2011
calendar year, as determined by the Senior Vice President and General Manager of
the Software and Services Group of Intel, in his or her sole discretion.

 



--------------------------------------------------------------------------------



 



     If your employment is terminated for “cause” or you voluntarily terminate
your employment prior to the First Incentive Date, you will not receive any
portion of the First Incentive Bonus, even if you are rehired.
     B. Second Incentive Bonus. In addition, if you are an active employee
(including on a statutory or approved leave of absence) of the Intel group as of
January 1, 2012 and remain so through December 31, 2012, you will be eligible to
receive an incentive bonus, the maximum amount of which will be US$262,500 (the
“Second Incentive Bonus). The actual amount of the Second Incentive Bonus paid
shall be based on the extent to which the performance metrics set forth on
Exhibit A, attached hereto, have been achieved for the 2012 calendar year, as
determined by the Senior Vice President and General Manager of the Software and
Services Group of Intel, in his or her sole discretion. Notwithstanding the
foregoing, if your employment is terminated without “cause” after the First
Incentive Date and prior to the Second Incentive Date, you will be entitled to
receive a pro-rated amount of the Second Incentive Bonus, provided that you
timely execute and do not revoke a Release in accordance with Section 2(C)
below. The pro-rated amount will be determined by multiplying (i) the product of
the Second Incentive Bonus amount and a fraction with the numerator equal to the
number of days that have elapsed since January 1, 2012, and the denominator
equal to 365 by (ii) the extent to which the performance metrics set forth on
Exhibit A, attached hereto, are achieved for the 2012 calendar year, as
determined by the Senior Vice President and General Manager of the Software and
Services Group of Intel, in his or her sole discretion.
     If your employment is terminated for “cause” or you voluntarily terminate
your employment prior to the Second Incentive Date, you will not receive any
portion of the Second Incentive Bonus, even if you are rehired
     C. Release. If your employment is terminated without “cause” prior to the
First Incentive Date or the Second Incentive Date, as applicable, payment of the
pro-rated portion of the First Incentive Bonus or the Second Incentive Bonus, as
applicable, determined in accordance with Section 2(A) or 2(B), respectively,
shall be subject to you signing and not revoking the Release and provided that
such Release is effective within sixty (60) days following your termination of
employment. Subject to Section 5 of the Plan, payment of the pro-rated portion
of the First Incentive Bonus or the Second Incentive Bonus, as applicable, shall
be made within seven (7) calendar days after the effective date of the Release
or, if later, following the date achievement is determined in accordance with
Section 2(A) or 2(B) above, as applicable.
3. Payment of Bonuses
    Each of the bonuses described above will be paid:

  •   in a lump sum,     •   in your regular payroll currency,     •   according
to the Intel group’s standard payroll practices,

 



--------------------------------------------------------------------------------



 



  •   subject to tax withholding and other applicable deductions,     •   upon a
regularly scheduled payroll date,     •   except as otherwise provided in
Section 1(C) above, with respect to the retention bonuses, within thirty
(30) days following the First Retention Date or the Second Retention Date, as
applicable, and     •   except as otherwise provided in Section 2(C) above, with
respect to the incentive bonuses, within sixty (60) days following the First
Incentive Date or the Second Incentive Date, as applicable

4. Change of Control Retention Plan
     Pursuant to the terms of the Plan, McAfee and you have entered into a
Participation Agreement under the Plan. The Plan and your Participation
Agreement shall continue to be in full force and effect, including with respect
to the conversion to time-based vesting of McAfee Stock Options, McAfee RSUs and
McAfee PSUs that vest on the basis of performance as described in Section 4(C)
of the Plan, until the Plan expires in accordance with Section 9.A(1) of the
Plan, except that you, McAfee and Intel agree that, other than your McAfee Stock
Options, McAfee RSUs and McAfee PSUs that were granted prior to the date the
Merger Agreement was signed (August 18, 2010) and are assumed by Intel pursuant
to the Merger Agreement, no stock option, restricted stock units, performance
stock units or other equity incentive awards granted to you by McAfee or Intel
shall be subject to the accelerated vesting provisions of the Plan and your
Participation Agreement.
     You further agree and acknowledge that the Plan and your Participation
Agreement permanently superseded in its entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of you and McAfee, including specifically any severance
payment provisions of any offer letter or similar arrangement entered into
between you and McAfee. After the expiration of the Plan, you will be eligible
for severance benefits only in accordance with McAfee’s then established plans;
provided, however, that any such severance benefits will be paid or provided at
the same time and in the same form as similar severance benefits would be paid
or provided under the Plan.
5. Miscellaneous
    This letter agreement will be effective as of the Closing. Consequently, if
the Closing does not occur, this letter agreement will have no further force or
effect.
     Please note that your employment with McAfee (and following the Closing,
with the Intel group) is and shall continue to be “at-will” and may be
terminated at any time, with or without “cause”, by either you, McAfee, and,
following the Closing, Intel. This letter agreement does not constitute an
express or implied promise of continued employment with McAfee or, following the
Closing, the Intel group, for any period and does not alter your “at-will”
employment status. Except

 



--------------------------------------------------------------------------------



 



as otherwise provided herein with respect to the retention and incentive
bonuses, this letter agreement further does not constitute an express or implied
promise with respect to compensation and benefits and McAfee (and, following the
Closing, Intel) reserves the right to modify compensation and benefits at any
time, with or without “cause”. You retain any rights under the Plan as modified
herein.
     The terms of this letter agreement cannot be modified except in a written
document signed by duly authorized officers of McAfee and Intel and you. If you
agree to the terms of this letter agreement, please sign below and return this
letter to David G. DeWalt at McAfee, with a copy to Renee J. James at Intel. The
terms of this letter agreement will expire if the letter agreement is not
accepted, signed and returned by August 19, 2010. You may not assign your rights
under this letter agreement to any other party (whether by operation of law or
otherwise).
     This letter agreement will be governed by and construed in accordance with
the laws of the State of California (with the exception of its conflict of laws
provisions).
Thank you in advance for your continued service to McAfee.

     
/s/ Renee James
  Date: August 18, 2010
 
   
INTEL CORPORATION
   
 
   
By: RENEE J. JAMES
   
 
   
/s/ David DeWalt
 
MCAFEE, INC.
  Date: August 18, 2010 

By: DAVID G. DEWALT
* * * * *
I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND AND THAT I AGREE TO EACH AND EVERY
CLAUSE OF THE PRESENT DOCUMENT, AND THAT I AM FULLY SATISFIED.
Agreed and Accepted:

     
/s/ Todd Gebhart
 
TODD GEBHART
  Date: August 23, 2010 

 